Citation Nr: 9905372	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-32 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Eligibility for Dependents' Educational Assistance Benefits 
under Chapter 35, Title 38, United States Code. 

(The issue of entitlement to service connection for the cause 
of the veteran's death is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to September 
1945.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
appellant eligibility for Dependents' Educational Assistance 
Benefits under Chapter 35, Title 38, United States Code.


REMAND

In a previous rating decision dated in May 1997, the RO 
denied service connection for the veteran's cause of death, 
and accordingly, denied eligibility for education benefits.  
In light of the companion decision in which the Board granted 
service connection for the veteran's cause of death, it is 
appropriate for the originating agency to reevaluate the 
appellant's claim for Chapter 35 benefits.  In view of the 
Board's decision to grant service connection, this 
reevaluation is necessary for the purpose of ascertaining 
whether the appellant is now eligible for educational 
assistance benefits.

In light of the foregoing, and in keeping with VA's duty to 
assist the appellant in the development of the facts 
pertaining to her claim, this case is REMANDED to the RO for 
the following action:

In view of the grant of service 
connection for the cause of the veteran's 
death, the RO should review and 
readjudicate the appellant's claim of 
entitlement to dependents' educational 
assistance benefits as provided in 
Chapter 35, Title 38 of the United States 
Code.

The RO should then review the appellant's claim.  All 
pertinent law and regulations should be considered.  If the 
appellant's claim remains denied, she and her representative 
should be provided with a supplemental statement of the case, 
which should include, but not be limited to, any additional 
pertinent law and regulations and a complete discussion of 
the action taken on the appellant's claim.  Applicable 
response time should be allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

NELL



- 4 -


